      2:20-cv-01089-DCN         Date Filed 03/18/20       Entry Number 1        Page 1 of 27




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

CHARLESTON WATERKEEPER,              )
SOUTH CAROLINA COASTAL               )
CONSERVATION LEAGUE                  )
                                     )               COMPLAINT FOR DECLARATORY
                         Plaintiffs, )                  AND INJUNCTIVE RELIEF
                                     )
              v.                     )
                                     )
FRONTIER LOGISTICS, L.P.             )                                  2:20-cv-01089-DCN
                                                             C.A. No._____________
                                     )
                        Defendant. )
                                     )
                                     )


                                          COMPLAINT

       Plaintiffs Charleston Waterkeeper (“Waterkeeper”) and South Carolina Coastal

Conservation League (“Conservation League”) (collectively, “Plaintiffs”), by and through their

counsel, hereby allege:

                                    NATURE OF THE CASE

       1.      This is a civil suit brought against Defendant Frontier Logistics, L.P. (“Frontier”),

under the citizen suit enforcement provisions of the Solid Waste Disposal Act, 42 U.S.C. § 6901

et seq. (“Resources Conservation and Recovery Act” or “RCRA”), and the Federal Water

Pollution Control Act, 33 U.S.C. § 1251 et seq. (“Clean Water Act” or “CWA”). Plaintiffs seek

declaratory and injunctive relief, civil penalties, attorneys’ fees, and other relief the Court deems

appropriate to remedy Frontier’s violations of federal law from its packaging and distribution

facility at Union Pier Terminal Building 322 in Charleston County, South Carolina (“Facility”).

       2.      At the Facility, Frontier handles—and releases into the environment—small pre-

production plastic pellets known as “nurdles.” As detailed more fully below, the Waterkeeper
      2:20-cv-01089-DCN           Date Filed 03/18/20     Entry Number 1        Page 2 of 27




has collected over 14,000 plastic pellets from the Cooper River, Charleston Harbor, and other

Charleston area waterways, beaches, and parks since the organization began sampling in July of

2019. Some of these samples were recovered from the Cooper River immediately adjacent to the

Frontier Facility and from the Facility fence line. Untold numbers of pellets remain in Charleston

waters over seven months after Frontier was first identified as the likely source of this pollution.

        3.      Frontier’s violations of federal law include (1) that Frontier has contributed and is

contributing to the past or present handling, storage, treatment, transportation, or disposal of

solid waste which may present an imminent and substantial endangerment to health or the

environment in violation of RCRA, and (2) that Frontier is discharging pollutants into waters of

the United States without a National Pollutant Discharge Elimination System (“NPDES”) permit

in violation of the CWA.

        4.      Frontier’s pervasive violations are harmful to area waterways, beaches, and

marshes, and threaten the vast array of wildlife that depend on these natural resources for

survival.

                                  JURISDICTION AND VENUE

        5.      Plaintiffs bring this enforcement action under the citizen suit provisions of RCRA,

42 U.S.C. § 6972, and the CWA, 33 U.S.C. § 1365. This Court has jurisdiction over this action

pursuant to those statutes and 28 U.S.C. § 1331 (civil action arising under the laws of the United

States), and it has jurisdiction over the parties.

        6.      On October 29, 2019, Plaintiffs notified Defendant of their intention to file suit

for violations of the CWA, in compliance with notice requirements in 33 U.S.C. § 1365(b)(1)(A)

and the corresponding regulations at 40 C.F.R. §§ 135.2–135.3. Plaintiffs sent that notice letter

via certified mail to Frontier CEO George Cook, the Administrator of the United States



                                                     2
      2:20-cv-01089-DCN             Date Filed 03/18/20    Entry Number 1        Page 3 of 27




Environmental Protection Agency (“EPA”), the Regional Administrator of EPA Region 4, and

the Director of the South Carolina Department of Health and Environmental Control (“DHEC”),

and personally served the letter on Frontier’s local operations manager, Brett Huddleston, and

Frontier’s registered agent in South Carolina, Aimee Cook. More than 60 days have elapsed

since the notice letter was served on Frontier and the state and federal agencies. A true and

correct copy of Plaintiffs’ October 29, 2019 notice letter with documentation of its receipt is

attached hereto as Exhibit 1.

       7.      On December 6, 2019, Plaintiffs notified Defendant of their intention to file suit

for violations of RCRA, in compliance with notice requirements in 42 U.S.C. § 6972(b)(2)(A)

and the corresponding regulations at 40 C.F.R. Part 254. Plaintiffs sent that notice letter via

certified mail to Frontier CEO George Cook, the Administrator of the EPA, the Regional

Administrator of EPA Region 4, and the Director of DHEC, and personally served the letter on

Frontier’s local operations manager, Brett Huddleston, and Frontier’s registered agent in South

Carolina, Aimee Cook. More than 90 days have elapsed since the notice letter was served on

Frontier and the state and federal agencies. A true and correct copy of Plaintiffs’ December 6,

2019 notice letter with documentation of its receipt is attached hereto as Exhibit 2.

       8.      Neither the EPA nor DHEC has commenced or is diligently prosecuting a court

action to redress the violations described in the notice letters and alleged in this complaint.

       9.      The violations identified in the notice letters are continuing at this time and are

likely to continue in the future.

       10.     Venue is proper in this Court pursuant to 42 U.S.C. § 6972(a) because the action

regards alleged violations and endangerment that occurred and may occur in this judicial district.

Venue is also proper in this Court pursuant to 33 U.S.C. § 1365(c)(1) because the source of the



                                                  3
      2:20-cv-01089-DCN           Date Filed 03/18/20      Entry Number 1        Page 4 of 27




violations is located in this district. Plaintiff Waterkeeper and Plaintiff Conservation League are

both based in this district, and although Defendant Frontier is incorporated in Illinois, and its

principal office is located in Texas, it regularly conducts business and operates the Union Pier

Terminal Facility in this district.

                                             PARTIES

         Charleston Waterkeeper and South Carolina Coastal Conservation League

        11.     Plaintiff Charleston Waterkeeper is a Charleston-based § 501(c)(3) not-for-profit

organization working to protect and improve water quality, wildlife habitat, and recreation in the

Charleston Harbor Watershed through advocacy, education, and enforcement of environmental

laws. The Waterkeeper is an affiliate of the Waterkeeper Alliance, a global movement of on-the-

water advocates who patrol and protect rivers and coasts all over the world.

        12.     Plaintiff South Carolina Coastal Conservation League is a Charleston-based

§ 501(c)(3) not-for-profit organization whose mission is to protect the resources of the South

Carolina coastal plain, including its natural landscapes, wildlife, clean water, and quality of life.

        13.     Plaintiff organizations and their members have significant, particularized, and

concrete interests in preventing Frontier’s pollutant discharges from the Facility and the resulting

endangerment to the environment. Plaintiffs’ members live near, recreate on, and regularly visit

the Cooper River and other Charleston waters and beaches harmed by Frontier’s discharges, and

intend to recreate on and visit these waters and beaches in the future. These individuals use and

enjoy Charleston waters and beaches for recreational, commercial, educational, conservation,

and aesthetic purposes, including, but not limited to, boating, scuba diving, swimming, fishing,

and sightseeing. Frontier’s ongoing discharges from the Facility harm Plaintiffs’ members in part

because these discharges contain pollutants that are known to be harmful to wildlife and to



                                                  4
      2:20-cv-01089-DCN         Date Filed 03/18/20      Entry Number 1       Page 5 of 27




persist in the environment. These harms fall within the zone of interests protected by RCRA and

the CWA.

       14.     Neither DHEC nor the EPA is actively enforcing environmental laws and

regulations despite the ongoing violations, which began on and have continued since at least

March 10, 2018. Therefore, Plaintiff organizations and their members seek to prevent and

remedy their ongoing injuries with this action. Relief from this Court addressing Frontier’s non-

compliance with RCRA and the CWA would redress the injuries of Plaintiff organizations and

their members by increasing the likelihood, if not ensuring, that Frontier will cease its pollutant

discharges and eliminate the endangerment to the environment.

                                    Frontier Logistics, L.P.

       15.     Defendant Frontier Logistics, L.P., a corporation formed in the State of Illinois

and headquartered in the State of Texas, provides supply chain management services to the

plastics industry. Frontier has operated the Union Pier Terminal Facility in Charleston County,

South Carolina, since at least April 2017. As detailed more fully below, at this Facility, Frontier

receives plastic pellets via rail and packages them in bulk bags for shipment overseas, where the

pellets are used to manufacture plastic goods.

       16.     Frontier is a “person” within the meaning of Section 1004(15) of RCRA, 42

U.S.C. § 6903(15), and Section 502(5) of the CWA, 33 U.S.C. § 1362(5).

                                   LEGAL BACKGROUND

                          Resource Conservation and Recovery Act

       17.     “RCRA’s primary purpose . . . is to reduce the generation of hazardous waste and

to ensure the proper treatment, storage, and disposal of that waste which is nonetheless

generated, ‘so as to minimize the present and future threat to human health and the



                                                 5
      2:20-cv-01089-DCN           Date Filed 03/18/20       Entry Number 1         Page 6 of 27




environment.’” Mehrig v. KFC W., Inc., 516 U.S. 479, 483 (1996) (quoting 42 U.S.C. §

6902(b)).

        18.       Section 7002(a)(1)(B) of RCRA provides that any person may commence a civil

action against:

        any person . . . including any past or present generator, past or present transporter, or past or

        present owner or operator of a treatment, storage, or disposal facility, who has contributed or

        who is contributing to the past or present handling, storage, treatment, transportation, or

        disposal of any solid or hazardous waste which may present an imminent and substantial

        endangerment to health or the environment . . . . 42 U.S.C. § 6972(a)(1)(B).

        19.       Section 1004(3) defines “disposal” as “the discharge, deposit, injection, dumping,

spilling, leaking, or placing of any solid waste . . . into or on any land or water so that such solid

waste or hazardous waste or any constituent thereof may enter the environment or be emitted

into the air or discharged into any waters, including ground waters.” 42 U.S.C. § 6903(3).

        20.       Section 1004(27) defines “solid waste” as “any garbage, refuse, sludge

from a waste treatment plant, water supply treatment plant, or air pollution control facility and

other discarded material, including solid, liquid, semisolid, or contained gaseous material

resulting from industrial, commercial, mining, and agricultural operations, and from community

activities . . . .” 42 U.S.C. § 6903(27).

                                              Clean Water Act

        21.       Congress enacted the CWA to “restore and maintain the chemical, physical, and

biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). To that end, Congress set a

national goal that “the discharge of pollutants into the navigable waters be eliminated . . . .” 33

U.S.C. § 1251(a)(1).



                                                   6
      2:20-cv-01089-DCN         Date Filed 03/18/20      Entry Number 1        Page 7 of 27




       22.     Section 502(12) defines “discharge of a pollutant” as “any addition of any

pollutant to navigable waters from any point source . . . .” 33 U.S.C. § 1362(12); see also 33

U.S.C. § 1362(7) (defining “navigable waters”); 40 C.F.R. § 122.2 (defining “waters of the

United States”).

       23.     The CWA identifies a number of materials and wastes that, if discharged into

water, render them “pollutants,” including, but not limited to, solid waste, chemical wastes,

wrecked or discarded equipment, and industrial waste. 33 U.S.C. § 1362(6).

       24.     Section 502(14) defines “point source” broadly to include “any discernable,

confined and discrete conveyance, including but not limited to any pipe, ditch, channel, tunnel,

conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation, or

vessel or other floating craft, from which pollutants are or may be discharged.” 33 U.S.C.

§ 1362(14).

       25.     Under the CWA, a point source polluter may only discharge pollutants pursuant

to a NPDES permit issued by the EPA or by a State that has received approval to issue such a

permit. 33 U.S.C. §§ 1311(a), 1342(a)-(b), 1362(12)(A). In South Carolina, DHEC is the entity

approved to issue NPDES permits.

       26.     Each “discharge of any pollutant” that is not authorized by a NPDES permit is a

violation of the CWA. 33 U.S.C. §§ 1311(a), 1342(a), 1365(f).

       27.     Section 505 of the CWA authorizes any citizen to commence a civil action

“against any person . . . who is alleged to be in violation of . . . an effluent standard or

limitation . . . .” 33 U.S.C. § 1365(a)(1). Enforcement pursuant to Section 505 encompasses an

action to remedy unauthorized discharges in violation of Section 301, 33 U.S.C. § 1311(a). 33

U.S.C. § 1365(f).



                                                 7
      2:20-cv-01089-DCN           Date Filed 03/18/20    Entry Number 1        Page 8 of 27




       28.     Section 505 authorizes actions for injunctive relief. 33 U.S.C. § 1365(a).

       29.     Each separate violation of the CWA subjects the violator to a penalty of up to

$55,800 per day per violation for all violations occurring after November 2, 2015, pursuant to

Sections 309(d) and 505(a). 33 U.S.C. §§ 1319(d), 1365(a); 40 C.F.R. § 19.4 (Civil Monetary

Penalty Inflation Adjustments).

       30.     Section 505(d) permits prevailing or substantially prevailing parties to recover

litigation costs, including attorney fees and expert witness fees. 33 U.S.C. § 1365(d).

                                      FACTUAL BACKGROUND

                                      Union Pier Terminal Facility

       31.     Frontier’s Union Pier Terminal Facility, located on a pier over the Cooper River,

is a resin products packaging and distribution center that has operated since at least April 2017.

The Facility, which is leased by Frontier from the South Carolina Ports Authority (“SCPA”),

comprises a rail offloading zone, a truck loading dock, and an approximately 100,000-square-

foot steel warehouse. See Exhibit 3, at 2.

       32.     Frontier is engaged in the transloading of pre-production plastic pellets for export

through the Port of Charleston. The term “transloading” refers to the process by which a

shipment is transferred from one mode of transportation to another. Plastic pellets are received at

the Facility by rail and then transferred to storage silos within the warehouse using pneumatic

hoses. From the storage silos, the pellets are packaged into plastic bags; the plastic bags are

stacked onto wooden pallets; and the wooden pallets are stored in the warehouse awaiting

shipping instructions. Once shipping instructions arrive, the pallets are loaded onto cargo

containers at the truck loading dock and carried by truck from the Facility to an SCPA terminal.




                                                 8
      2:20-cv-01089-DCN         Date Filed 03/18/20      Entry Number 1        Page 9 of 27




       33.     The Facility is located at Union Pier Terminal, a concrete wharf that extends over

the Cooper River. See Exhibit 3, at 1. The wharf and, more specifically, the Facility contain

numerous openings that, upon information and belief, empty into or immediately adjacent to the

river. These openings include, but are not limited to, drainage outlets along the rail lines

(IMG_1796, IMG_1770, IMG_1776, IMG_1777), exposed seams between concrete slabs

(IMG_1774, IMG_1781, IMG_1783, IMG_1785, IMG_1786, IMG_1787, IMG_1788,

IMG_1789), space between the truck loading dock and the ground (IMG_1795), and unenclosed

edges of the pier (IMG_1790). See Exhibit 3.

                                  July 2019 Plastic Pellet Spill

       34.     The spilling of plastic pellets is a pervasive problem for the plastics industry. Due

to their small size and light weight, pellets can spill at any stage of operations, including during

the transloading process, and escape into the environment if not properly contained and cleaned

up. An estimated 250,000 tons of plastic pellets enter oceans each year.

       35.     On July 19, 2019, DHEC received a complaint that plastic pellets were washing

ashore on Sullivan’s Island Beach in Charleston County. DHEC staff conducted a site visit at the

beach that same day and collected samples of the pellets. DHEC staff observed that the pellets

were uniformly small, round, and opaque white in color. See Exhibit 4, at 2.

       36.     On July 19, 2019, DHEC staff conducted a site visit at the Frontier Facility,

during which agents of SCPA and Frontier personnel were present. In the spill Incident Report,

DHEC staff noted:

       Numerous areas of concern were observed. See photo log/image map in docs. Sample

       obtained during time of site visit. Plastic accumulation observed throughout facility. Most




                                                 9
     2:20-cv-01089-DCN         Date Filed 03/18/20       Entry Number 1         Page 10 of 27




       of the facility is located over water. Numerous openings throughout facility were

       observed directly over water.

Exhibit 5, at 5. DHEC staff also observed that the pellets at the Facility appeared to resemble the

pellets present on Sullivan’s Island Beach. See Exhibit 4, at 2. Photographs taken by DHEC staff

during the site visit show plastic pellets spilled along the rail lines, in seams between concrete

slabs, beneath the truck loading dock, and inside a screened grate. See Exhibit 3. Many of these

spilled pellets were in close proximity to openings in the Facility that empty directly into or

immediately adjacent to the Cooper River.

       37.     Upon information and belief, plastic pellets are released from the Facility into the

Cooper River and onto nearby land via wind.

       38.     Upon information and belief, plastic pellets are released from the Facility into the

Cooper River and onto nearby land via stormwater.

       39.     Upon information and belief, plastic pellets are released from the Facility into the

Cooper River and onto nearby land via washwater.

       40.     In addition to the allegations contained in paragraphs 37–39, upon information

and belief, there are other mechanisms and pathways by which plastic pellets are released from

the Facility into the Cooper River and onto nearby land, including, but not limited to, (1) during

the pellet offloading process in the rail offloading zone, (2) during the pellet bagging and storage

process, and (3) during the pellet loading process in the truck loading dock.

       41.     On July 23, 2019, DHEC staff conducted a follow-up visit at Sullivan’s Island

Beach. By that time, an environmental remediation contractor had begun removing plastic pellets

from the beach, though DHEC staff still observed smaller quantities of pellets. See Exhibit 4, at

3.



                                                10
     2:20-cv-01089-DCN          Date Filed 03/18/20      Entry Number 1       Page 11 of 27




       42.     On July 24, 2019, DHEC received a complaint that plastic pellets were washing

ashore on Isle of Palms in Charleston County. DHEC staff conducted a site visit at Isle of Palms

and observed pellets on the beach that resembled those present at the Facility and on Sullivan’s

Island Beach. See Exhibit 4, at 3.

       43.     On July 26, 2019, DHEC sent Frontier a Notice of Alleged Violation/Notice of

Enforcement Conference, alleging that Frontier violated the Pollution Control Act, S.C. CODE

ANN. § 48-1-90(A)(1), “in that it is unlawful for a person, directly or indirectly, to throw, drain,

run, allow to seep, or otherwise discharge into the environment of the State organic or inorganic

matter, including sewage, industrial wastes, and other wastes, except in compliance with a permit

issued by [DHEC].” Exhibit 4, at 3.

       44.     On July 29, 2019, DHEC staff conducted an inspection of the Facility.

Photographs taken by DHEC staff during the inspection show that Frontier had installed silt

fencing, duct tape, and sand bags to cover some of the openings at the Facility, and that Frontier

was using a plastic container to catch pellets during the rail offloading process. The photographs

also show remaining vulnerabilities at the Facility, including exposed openings to the Cooper

River and gaps in silt fencing. See Exhibit 6.

       45.     DHEC held an enforcement conference with representatives of Frontier on August

1, 2019, to discuss the July 26, 2019 Notice of Alleged Violation/Notice of Enforcement

Conference.

       46.     Following the enforcement conference, Frontier sent a letter to DHEC on August

29, 2019, objecting to some of the findings in the Notice of Alleged Violation/Notice of

Enforcement Conference. Frontier claimed that many of the pellets reported on Sullivan’s Island

Beach did not resemble pellets handled by Frontier at the Facility. Frontier also claimed that,



                                                 11
     2:20-cv-01089-DCN            Date Filed 03/18/20      Entry Number 1       Page 12 of 27




since the DHEC inspection of the Facility on July 19, 2019, Frontier had improved housekeeping

procedures and physical barriers at the Facility. See Exhibit 7.

        47.        On October 17, 2019, DHEC sent a letter to Frontier stating that the agency had

decided to close the matter “based upon the Department’s investigation and the supplemental

information provided by Frontier during and subsequent to the enforcement conference . . . .”

Exhibit 8, at 2.

        48.        Despite DHEC’s decision to close the matter and Frontier’s assurances that it has

implemented sufficient housekeeping and containment procedures at the Facility, plastic pellet

sampling conducted by Plaintiff Waterkeeper indicates that the problem is ongoing.

                                     Post-Spill Sampling Protocol

        49.        Since plastic pellets were discovered on Sullivan’s Island Beach on July 19, 2019,

the Waterkeeper has carried out a sampling protocol for pellets at dozens of beaches, parks, and

other sites adjacent to water in Charleston County.

        50.        To ensure comparable data across sites, the Waterkeeper adopted the following

sampling procedures beginning on September 18, 2019: (1) locate the high tide line, (2) collect

plastic pellets for 10 minutes, and (3) document the number of pellets collected, the GPS

coordinates, and the date. These protocols are consistent with the peer-reviewed sampling

methodology developed by “Nurdle Patrol,” a citizen science project that works to gather

information and generate awareness about plastic pellet pollution along the Gulf coast.

        51.        The Waterkeeper also selected five sites to conduct regular—typically weekly—

sampling in an attempt to identify a pellet “hotspot(s).” Those five sites were selected based on

their proximity to the Facility and their ability to accumulate aquatic debris such as plastic

pellets. See Figure 1.



                                                   12
     2:20-cv-01089-DCN       Date Filed 03/18/20    Entry Number 1     Page 13 of 27




                         Figure 1: Map of Regular Sampling Sites




       52.     Since July 19, 2019, the Waterkeeper has collected a total of 14,281 plastic

pellets. See Figure 2.

                                  Figure 2: Sampling Data
             Location                       Date of             Total Number
                                            Collection          in Sample
             Sullivan's Island              7/19/2019           20
             Sullivan's Island              7/21/2019           8
             Sullivan's Island              7/21/2019           81
             Sullivan's Island              7/21/2019           1608
             Sullivan's Island              7/21/2019           271
             Shute's Folly                  8/28/2019           10
             No Name Beach/Sumter           8/28/2019           44
             Fort Johnson Beach             9/4/2019            50
             Fort Johnson Beach             9/6/2019            30
             Sullivan's Island              9/6/2019            208
             Johnson Street                 9/10/2019           64
             Sea Breeze Marina              9/10/2019           91
             Gadsdenboro                    9/10/2019           28

                                            13
2:20-cv-01089-DCN   Date Filed 03/18/20    Entry Number 1   Page 14 of 27




     Gadsdenboro                       9/10/2019     12
     Waterfront Park                   9/10/2019     54
     Capers Island                     9/15/2019     17
     Brittlebank Park                  9/18/2019     1
     Waterfront Park                   9/18/2019     237
     Johnson Street                    9/18/2019     247
     Fort Johnson Beach                9/18/2019     81
     Sullivan's Island                 9/18/2019     38
     Johnson Street                    9/21/2019     10
     Brittlebank Park                  9/25/2019     0
     Johnson Street                    9/25/2019     74
     Waterfront Park                   9/25/2019     202
     Filbin Creek                      9/25/2019     71
     Fort Johnson Beach                9/25/2019     130
     Sullivan's Island                 9/27/2019     653
     Sullivan's Island                 9/28/2019     22
     Brittlebank Park                  10/2/2019     0
     Johnson Street                    10/2/2019     57
     Sea Breeze Marina                 10/2/2019     91
     Waterfront Park                   10/2/2019     58
     Fort Johnson Beach                10/2/2019     19
     Old Village TOMP                  10/6/2019     28
     Sullivan's Island                 10/6/2019     66
     Wappoo Cut Landing                10/9/2019     6
     Brittlebank Park                  10/9/2019     0
     Sunrise Park                      10/9/2019     10
     Waterfront Park                   10/9/2019     355
     Johnson Street                    10/9/2019     104
     Fort Johnson Beach                10/9/2019     65
     Johnson Street                    10/16/2019    83
     Waterfront Park                   10/16/2019    70
     Fort Johnson Beach                10/16/2019    20
     Brittlebank Park                  10/17/2019    1
     Sunrise Park                      10/17/2019    10
     Brittlebank Park                  10/23/2019    0
     Wappoo Cut Landing                10/23/2019    1
     Sunrise Park                      10/23/2019    1
     Johnson Street                    10/23/2019    46
     Waterfront Park                   10/23/2019    89
     Fort Johnson Beach                10/23/2019    4
     Sullivan's Island                 10/24/2019    96
     Waterfront Park                   10/28/2019    97
     Sea Breeze Marina                 10/29/2019    80

                                  14
2:20-cv-01089-DCN    Date Filed 03/18/20    Entry Number 1   Page 15 of 27




     Brittlebank Park                   10/30/2019    1
     Sunrise Park                       10/30/2019    11
     Johnson Street                     10/30/2019    39
     Fort Johnson Beach                 10/30/2019    9
     Sullivan's Island                  10/31/2019    20
     Fort Johnson Beach                 10/31/2019    18
     Fort Johnson Beach                 11/8/2019     37
     Brittlebank Park                   11/8/2019     0
     Waterfront Park                    11/8/2019     109
     Johnson Street                     11/8/2019     35
     Sullivan's Island                  11/13/2019    8
     Fort Johnson Beach                 11/13/2019    6
     Sunrise Park                       11/13/2019    3
     Waterfront Park                    11/13/2019    172
     Johnson Street                     11/13/2019    120
     Brittlebank Park                   11/13/2019    2
     Hendricks Park                     11/19/2019    205
     Sea Breeze Marina                  11/19/2019    242
     Laurens/Washington RR              11/19/2019    171
     Waterfront Park                    11/19/2019    180
     Frontier                           11/21/2019    7
     Childsbury Towne                   11/21/2019    12
     Rice Hope Plantation Inn           11/21/2019    2
     Bushy Park Boat Landing            11/21/2019    12
     Braddock Ave                       11/21/2019    24
     Fort Johnson Beach                 11/22/2019    8
     Brittlebank Park                   11/22/2019    3
     Johnson Street                     11/22/2019    102
     TOMP Waterfront Park               11/22/2019    74
     Sullivan's Island                  11/22/2019    129
     Paper Mill                         11/26/2019    46
     Goose Creek                        11/26/2019    17
     Fort Johnson Beach                 11/27/2019    11
     Brittlebank Park                   11/27/2019    1
     Waterfront Park                    11/27/2019    61
     Laurens/Washington RR              11/27/2019    38
     Hilton Head Island                 11/27/2019    0
     Johnson Street                     11/27/2019    56
     TOMP Waterfront Park               11/27/2019    51
     Hilton Head Island                 11/28/2019    0
     Hilton Head Island                 11/29/2019    0
     Sullivan's Island                  11/29/2019    56
     Hilton Head Island                 11/30/2019    0

                                   15
2:20-cv-01089-DCN    Date Filed 03/18/20    Entry Number 1   Page 16 of 27




     Isle of Palms                      12/2/2019     8
     Sullivan’s Island                  12/2/2019     14
     Edisto Beach                       12/3/2019     0
     Dewees Island                      12/4/2019     0
     Seabrook Island Beach              12/5/2019     2
     Folly Beach                        12/5/2019     22
     Old Village TOMP                   12/5/2019     9
     Fort Johnson Beach                 12/6/2019     29
     Brittlebank Park                   12/6/2019     1
     Waterfront Park                    12/6/2019     61
     Laurens/Washington RR              12/6/2019     99
     Johnson Street                     12/6/2019     45
     TOMP Waterfront Park               12/6/2019     36
     Sullivan's Island                  12/7/2019     15
     Sullivan’s Island                  12/9/2019     64
     Kiawah Island                      12/9/2019     15
     Isle of Palms                      12/10/2019    10
     Fort Johnson Beach                 12/11/2019    10
     Brittlebank Park                   12/11/2019    0
     Waterfront Park                    12/11/2019    69
     Laurens/Washington RR              12/11/2019    118
     Johnson Street                     12/11/2019    53
     TOMP Waterfront Park               12/11/2019    35
     Sullivan's Island                  12/11/2019    33
     Folly Beach                        12/12/2019    5
     Dewees Island                      12/12/2019    0
     Seabrook Island Beach              12/14/2019    3
     Sullivan’s Island                  12/16/2019    88
     Folly Beach                        12/16/2019    7
     Edisto Beach                       12/16/2019    0
     Sea Breeze Marina                  12/17/2019    79
     Isle of Palms                      12/19/2019    3
     TOMP Waterfront Park               12/19/2019    29
     Laurens/Washington RR              12/19/2019    32
     Waterfront Park                    12/19/2019    25
     Brittlebank Park                   12/19/2019    0
     Fort Johnson Beach                 12/19/2019    16
     Johnson Street                     12/19/2019    36
     Sullivan's Island                  12/19/2019    40
     Edisto Beach                       12/20/2019    0
     Seabrook Island Beach              12/21/2019    3
     Dewees Island                      12/22/2019    0
     Rat Island, Folly Beach            12/24/2019    17

                                   16
2:20-cv-01089-DCN    Date Filed 03/18/20         Entry Number 1   Page 17 of 27




     Lighthouse Inlet, Folly Beach           12/24/2019    34
     Sullivan's Island                       12/24/2019    38
     Sunrise Park                            12/24/2019    57
     Sullivan’s Island                       12/24/2019    206
     Old Village TOMP                        12/24/2019    13
     Dewees Island                           12/25/2019    11
     Seabrook Island Beach                   12/25/2019    6
     Northbridge Park                        12/25/2019    0
     Fort Johnson Beach                      12/27/2019    21
     Brittlebank Park                        12/27/2019    10
     Johnson Street                          12/27/2019    66
     Laurens/Washington RR                   12/27/2019    36
     Waterfront Park                         12/27/2019    81
     TOMP Waterfront Park                    12/27/2019    2
     Sullivan's Island                       12/27/2019    29
     Folly Beach                             12/28/2019    33
     Fort Johnson Beach                      12/31/2019    71
     Brittlebank Park                        12/31/2019    1
     Waterfront Park                         12/31/2019    65
     Laurens/Washington RR                   12/31/2019    57
     Johnson Street                          12/31/2019    96
     Treehouse Park                          12/31/2019    6
     Children’s Park Daniel Island           12/31/2019    16
     Remley Point Boat Landing               12/31/2019    84
     Pitt Street Park                        12/31/2019    22
     Seabrook Island Beach (N. Edisto        12/31/2019    68
     River)
     James Island Creek Bridge, James        1/1/2020      6
     Island
     Sullivan's Island                       1/1/2020      48
     TOMP Waterfront Park                    1/1/2020      35
     Folly Beach County Park, Folly          1/4/2020      2
     Beach
     Sullivan's Island                       1/8/2020      31
     TOMP Waterfront Park                    1/8/2020      33
     Fort Johnson Beach                      1/10/2020     1
     Waterfront Park                         1/10/2020     59
     Laurens/Washington RR                   1/10/2020     68
     Edisto Beach                            1/10/2020     0
     Frontier Fence                          1/10/2020     238
     Johnson Street                          1/10/2020     68
     Brittlebank Park                        1/10/2020     3
     Edisto Beach                            1/11/2020     0

                                        17
2:20-cv-01089-DCN      Date Filed 03/18/20       Entry Number 1   Page 18 of 27




     Sullivan's Island                       1/13/2020     52
     TOMP Waterfront Park                    1/13/2020     54
     Frontier Fence                          1/13/2020     190
     Folly Beach                             1/14/2020     24
     Sullivan's Island                       1/14/2020     78
     Fort Johnson Beach                      1/17/2020     34
     Brittlebank Park                        1/17/2020     8
     Waterfront Park                         1/17/2020     64
     Laurens/Washington RR                   1/17/2020     69
     Frontier Fence                          1/17/2020     132
     Johnson Street                          1/17/2020     102
     Isle of Palms                           1/18/2020     5
     Shem Creek Landing                      1/22/2020     6
     Sullivan's Island                       1/24/2020     32
     Johnson Street                          1/24/2020     43
     Brittlebank Park                        1/24/2020     1
     Waterfront Park                         1/24/2020     112
     Laurens/Washington RR                   1/24/2020     27
     Frontier Fence                          1/24/2020     86
     TOMP Waterfront Park                    1/24/2020     25
     Old Village TOMP                        1/26/2020     4
     Isle of Palms, County Park              1/28/2020     0
     Isle of Palms, Breach Inlet             1/28/2020     3
     Sullivan's Island, Fort Moultrie        1/28/2020     18
     Fort Johnson Beach                      1/30/2020     3
     Waterfront Park                         1/30/2020     86
     Johnson Street                          1/30/2020     105
     Brittlebank Park                        1/30/2020     2
     Laurens/Washington RR                   1/30/2020     28
     Witherbee Road Train Tracks             2/1/2020      15
     TOMP Waterfront Park                    2/1/2020      69
     Sullivan's Island                       2/1/2020      90
     Johnson Street                          2/4/2020      96
     Laurens/Washington RR                   2/4/2020      44
     Waterfront Park                         2/4/2020      61
     Brittlebank Park                        2/4/2020      0
     Fort Johnson Beach                      2/4/2020      5
     Old Village TOMP                        2/4/2020      2
     Sullivan's Island                       2/9/2020      24
     TOMP Waterfront Park                    2/9/2020      31
     Church Creek                            2/10/2020     0
     Shem Creek                              2/11/2020     3
     Fort Johnson Beach                      2/12/2020     29

                                        18
2:20-cv-01089-DCN   Date Filed 03/18/20    Entry Number 1     Page 19 of 27




     Johnson Street                    2/14/2020     126
     Laurens/Washington RR             2/14/2020     33
     Frontier Fence                    2/14/2020     124
     Waterfront Park                   2/14/2020     64
     Fort Johnson Beach                2/14/2020     2
     TOMP Waterfront Park              2/17/2020     25
     Sullivan's Island                 2/17/2020     33
     Fort Johnson Beach                2/21/2020     17
     Brittlebank Park                  2/21/2020     0
     Waterfront Park                   2/21/2020     99
     Laurens/Washington RR             2/21/2020     34
     Frontier Fence                    2/21/2020     157
     Johnson Street                    2/21/2020     87
     Pitt Street Park                  2/22/2020     37
     Sullivan's Island                 2/23/2020     30
     TOMP Waterfront Park              2/23/2020     5
     Fort Johnson East                 2/27/2020     20
     Laurens/Washington RR             2/27/2020     16
     Fort Johnson Beach                2/27/2020     12
     Waterfront Park                   2/27/2020     81
     Johnson Street                    2/27/2020     98
     Brittlebank Park                  2/27/2020     0
     Sullivan's Island                 2/28/2020     17
     Hendricks Park                    2/29/2020     25
     TOMP Waterfront Park              3/1/2020      26
     TOMP Waterfront Park              3/1/2020      63
     Fort Johnson Beach                3/3/2020      10
     Brittlebank Park                  3/3/2020      2
     Waterfront Park                   3/3/2020      25
     Laurens/Washington RR             3/3/2020      34
     Johnson Street                    3/3/2020      56
     Sullivan's Island                 3/6/2020      30
     TOMP Waterfront Park              3/6/2020      24
     Sullivan's Island                 3/12/2020     39
     TOMP Waterfront Park              3/12/2020     13
     Johnson Street                    3/13/2020     66
     Laurens/Washington RR             3/13/2020     29
     Waterfront Park                   3/13/2020     89
     Brittlebank Park                  3/13/2020     0
     Fort Johnson Beach                3/13/2020     2
     Total                                           14,281



                                  19
     2:20-cv-01089-DCN          Date Filed 03/18/20      Entry Number 1        Page 20 of 27




       53.     Among the five sites sampled on a regular basis, Waterfront Park and Johnson

Street consistently exhibit the highest pellet densities. For 16 of the 24 weeks sampled, the

Waterkeeper found the most and second most pellets at Waterfront Park and Johnson Street. For

the remaining eight weeks, either Waterfront Park or Johnson Street was among the two most

contaminated sites. Waterfront Park and Johnson Street are located closest to the Frontier

Facility of the five sites the Waterkeeper samples on a regular basis.

       54.     In addition to sites adjacent to water, the Waterkeeper has collected plastic pellets

along the fence line of the Facility and along the rail line entering the Facility. Upon information

and belief, the pellets collected from these two sites (1) were deposited on the rail line from train

cars entering or exiting the Facility, (2) were carried by wind or stormwater from the Facility to

the fence line, or (3) were carried by wind or stormwater from the rail line to the fence line.

Upon information and belief, the pellets recovered from the fence line and the rail line were

deposited there without ever interacting with the Cooper River.

       55.     Upon visual inspection, the plastic pellets the Waterkeeper has recovered from

Charleston waters resemble those found along the fence line of the Facility and along the rail line

entering the Facility. In general, the pellets are uniform in size, clear or opaque white in color,

and one of four shapes (round, square, cylindrical, or disk-like). Some pellets have distinguishing

features—for example, a bubble at the core. Many pellets appear pristine, whereas others have

yellowed or grayed and show signs of deterioration and weathering.

       56.     Plaintiffs commissioned Fourier-Transform Infrared Spectroscopy (“FTIR”)

analysis of 10 recovered pellets—six from Charleston waters and four from the rail line entering

the Facility—to identify and compare their chemical compositions. The FTIR analysis concluded

that all 10 of the pellets were polyethylene, and that one pellet collected from the rail line



                                                 20
     2:20-cv-01089-DCN          Date Filed 03/18/20        Entry Number 1     Page 21 of 27




contained an unidentified component in addition to polyethylene. See Exhibit 9, at 1. According

to Frontier, the Facility handles only polyethylene pellets.

       57.     Even before the July 2019 spill, the Waterkeeper and local citizens had already

begun finding plastic pellets at various Charleston County sites. On March 10, 2018, the

Waterkeeper collected 44 pellets at Laurel Island in Charleston; on January 23, 2019, a college

student collected 53 pellets at Waterfront Park in Charleston; and on June 21, 2019, a local kayak

guide collected 233 pellets on Sullivan’s Island Beach. In general, these pellets resemble the tens

of thousands of pellets recovered by the Waterkeeper in the aftermath of the July 2019 spill.

       58.     As of the filing of this Complaint, after six months of concerted sampling, the

Waterkeeper continues to find plastic pellets in significant concentrations at sites across the

Charleston area, particularly those closest to the Facility.

                                    Harms from Plastic Pellets

       59.     Plastics, including plastic pellets, have been demonstrated to cause a variety of

lethal and sub-lethal effects in animals.

       60.     The term “microplastics” refers to any plastic particle that is less than 5mm in

size. A primary microplastic is one that was manufactured as a microplastic, whereas a

secondary microplastic is one that degraded into a microplastic from larger plastic debris. Plastic

pellets are a primary microplastic, but they are also capable of breaking down into smaller

microplastic fragments as would a secondary microplastic.

       61.     Environmental contamination of plastic pellets has resulted in contamination to

wildlife. Seabirds have been widely reported to ingest plastic debris, including pellets, and

pellets have also been found in fish and marine turtles.




                                                  21
     2:20-cv-01089-DCN          Date Filed 03/18/20      Entry Number 1       Page 22 of 27




       62.     Organisms at every level of the aquatic food chain have been documented to

ingest or interact with microplastics.

       63.     Microplastics can be physically harmful to an organism via ingestion, causing

lacerations and/or starvation, which may lead to death. Ingestion of small microplastics

(<100µm) may also be physically harmful if the particles translocate across the cell membrane

into the circulatory, lymphatic, respiratory, and other biological systems.

       64.     Chemically, plastic pellets and other microplastics are associated with a “cocktail

of contaminants,” including chemicals added or produced during manufacturing and chemicals

present in the environment that accumulate onto plastic debris from surrounding water. Many of

the chemicals associated with plastics are listed by the EPA as priority pollutants because they

are persistent, bioaccumulative, and/or toxic.

       65.     Recent laboratory studies have shown lethal and sub-lethal effects in organisms

exposed to plastic with sorbed environmental contamination. Those effects include changes in

gene expression, inflammation, disruption of feeding behavior, decreases in growth, decreases in

reproductive success, changes in larval development, reduced filtration and respiration rates, and

decreased survival.

       66.     Several studies have reported a negative correlation between plastic load and

body condition in birds.

       67.     Plastic pellets have also been shown to have physiological impacts on marine

organisms via leachate as opposed to ingestion. Studies have reported decreased development in

sea urchin and brown mussel embryos from exposure to leached chemicals from both virgin and

beached pellets.




                                                 22
     2:20-cv-01089-DCN           Date Filed 03/18/20      Entry Number 1         Page 23 of 27




        68.     Coastal estuaries, such as Charleston Harbor, provide ecosystem services that are

economically and ecologically indispensable. Often called nurseries of the sea, coastal estuaries

are critical nesting and feeding habitats for many aquatic plants and animals, including most of

the fish and shellfish eaten in the United States. More than 75 percent of the U.S. commercial

catch complete at least part of their life cycles in estuaries, and that percentage is even greater for

the recreational fish catch.

        69.     The ingestion of microplastics has been demonstrated in several estuarine species,

including grass shrimp, shore crabs, oysters, and clams. Laboratory studies have shown increased

mortality in grass shrimp and larval fish, changes in oxygen consumption in shore crabs, and

declines in reproduction in oysters and zooplankton from exposure to microplastics.

        70.     Frontier’s releases of plastic pellets into the Cooper River, just upstream from

Charleston Harbor and the Atlantic Ocean, and onto surrounding land endanger vital ecosystems

and the organisms that rely on them for survival.


                                         CLAIMS FOR RELIEF

        Count I: Violation of the Resource Conservation and Recovery Act – Imminent and
                                 Substantial Endangerment

        71.     The allegations of the preceding paragraphs are incorporated by reference as if

repeated and set forth herein.

        72.     Pursuant to Section 7002(a)(1)(B) of RCRA, citizens may commence a citizen

suit against:


        any person . . . including any past or present generator, past or present transporter, or past

        or present owner or operator of a treatment, storage, or disposal Facility who has

        contributed or who is contributing to the past or present handling, storage, treatment,


                                                  23
     2:20-cv-01089-DCN          Date Filed 03/18/20      Entry Number 1        Page 24 of 27




       transportation, or disposal of any solid or hazardous waste which may present an

       imminent and substantial endangerment to health or the environment . . . .” 42 U.S.C. §

       6972(a)(1)(B).

       73.     Plastic pellets released from the Frontier Facility are “solid waste” because they

are “other discarded material . . . resulting from industrial, commercial, mining, and agricultural

operations . . . .” 42 U.S.C. § 6903(27).

       74.     As indicated above, plastic pellets are transported to and handled, stored, and

disposed at the Facility.

       75.     As a result, Frontier, which is the operator of the Facility, contributes to the past

and/or present handling, storage, treatment, transportation, or disposal of solid waste.

       76.     Frontier’s handling, storage, treatment, transportation, or disposal of plastic

pellets has caused pellets to enter area waters and nearby land, and thus presents an imminent

and substantial endangerment to health or the environment.

       77.     Specifically, as alleged above, many animals, including species of birds, fish, and

marine turtles, have been reported to ingest plastic pellets. Exposure to microplastics, including

plastic pellets, has been demonstrated to cause a variety of lethal and non-lethal effects in

animals, such as disruptions in feeding behavior, reduced growth and development, decreases in

reproductive success, and reduced filtration and respiration rates.

       78.     Plaintiffs and their members are harmed and will continue to be harmed by

Frontier’s failure to abate the endangerment caused by their operations at the Facility, unless the

Court grants the relief sought herein.

                      Count II: Violation of Section 301 of the Clean Water Act

       79.     The allegations of the preceding paragraphs are incorporated by reference as if



                                                 24
     2:20-cv-01089-DCN           Date Filed 03/18/20     Entry Number 1        Page 25 of 27




repeated and set forth herein.

       80.     The waters of the Cooper River are waters of the United States and are thus

“navigable waters” as defined by the CWA and controlling authority. 33 U.S.C. § 1362(7); 40

C.F.R. § 122.2.

       81.     The “point sources” at the Frontier Facility include, but are not limited to, the

drainage outlets, seams, and other openings described in paragraph 33. 33 U.S.C. § 1362(14).

       82.     Plastic pellets are a “pollutant” under the CWA. 33 U.S.C. § 1362(6).

       83.     Section 301(a) of the CWA, 33 U.S.C. § 1311(a), prohibits the discharge of any

pollutant from any point source to waters of the United States, except in compliance with a

NPDES permit issued pursuant to Section 402 of the CWA, 33 U.S.C. § 1342.

       84.     To date, Frontier has not obtained a NPDES permit for the Facility.

       85.     As operator of the Facility, Frontier is responsible for the CWA violations alleged

herein as a result of its unpermitted discharges of plastic pellets into the Cooper River.

       86.     Each and every discharge of plastic pellets and each and every day plastic pellets

remain in waters is a separate and distinct violation of Section 301(a) of the CWA. 33 U.S.C. §

1311(a).

       87.     Because Frontier has implemented insufficient prevention, containment, and

cleanup procedures for plastic pellet spills, it is likely that its discharges into the Cooper River

are ongoing, and thus, that its violation of the CWA are ongoing.

       88.     Plaintiffs and their members are harmed and will continue to be harmed by

Frontier’s unpermitted discharges at the Facility, unless the Court grants the relief sought herein.

                                        REQUEST FOR RELIEF

       WHEREFORE, the Charleston Waterkeeper and the South Carolina Coastal



                                                 25
        2:20-cv-01089-DCN      Date Filed 03/18/20      Entry Number 1       Page 26 of 27




Conservation League respectfully request that this Court grant the following relief:

         A.    Declaratory and injunctive relief pursuant to § 7002 of the Resource Conservation

and Recovery Act, 42 U.S.C. § 6972, ordering Frontier to perform and pay for such work as may

be required to eliminate any present and future endangerment to health or the environment, and

restraining Frontier from further violating RCRA;

         B.    Declaratory and injunctive relief pursuant to § 505 of the Clean Water Act, 33

U.S.C. § 1365, ordering Frontier to cease and desist unpermitted discharges, and restraining

Frontier from further violating the CWA;

         C.    Civil penalties of up to $55,800 per day per violation for all CWA violations

occurring after November 2, 2015, pursuant to § 309(d) of the CWA, 33 U.S.C. § 1319(d), and

the regulations governing the Adjustment of Civil Monetary Penalties for Inflation, 40 C.F.R. §

19.4;

         D.    An award of the costs of litigation, including reasonable attorney and expert

witness fees, pursuant to § 7002 of RCRA, 42 U.S.C. § 6972, and § 505(d) of the CWA, 33

U.S.C. § 1365(d); and

         E.    Such further and additional relief as the Court deems just and proper.




                                                26
2:20-cv-01089-DCN      Date Filed 03/18/20     Entry Number 1        Page 27 of 27




 Respectfully submitted this 18th day of March, 2020.


                                            /s/ Catherine Wannamaker
                                            Catherine Wannamaker
                                            D.S.C. Bar No. 12577
                                            SOUTHERN ENVIRONMENTAL LAW CENTER
                                            cwannamaker@selcsc.org
                                            525 East Bay Street, Suite 200
                                            Charleston, SC 29403
                                            Tel. (843) 720-5270
                                            Fax (843) 414-7039

                                            Counsel for Plaintiffs




                                       27
